                            UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF NEW MEXICO
In re:

Marilyn B. Cavanaugh                                           Case No. 20-10485-JA

         Debtor(s).

                 OBJECTION TO CLAIM OF CITIMORTGAGE (Claim #9)

         Marilyn B. Cavanaugh, by and through her undersigned counsel, GAFFNEY LAW, PC

(Joel Alan Gaffney, Esq.), hereby objects to the claim of Citimortgage (“Creditor”), in the

amount of $154,682.26, filed on May 11, 2020. In support of that Objection, the Debtor states:

1)       On November 26, 2019, the Debtor, through her counsel, sent a letter to CENLAR, the

         loan servicer for Creditor, requesting a reinstatement quote for the Creditor’s claim so she

         could include that figure in a proposed Chapter 13 plan. Creditor’s agent had not, as of

         the date this case was filed, responded to that letter. Instead of responding to the Debtor’s

         request for a reinstatement quote, Creditor retained counsel and commenced a foreclosure

         proceeding.

2)       On February 12, 2020, the Debtor, through her counsel, sent a letter to Creditor’s

         foreclosure counsel, McCarthy Holthus, enclosing a copy of the November letter and

         again requesting a reinstatement quote. Creditor’s counsel confirmed receipt of the letter

         on February 18, 2020 and advised that a 15-day reinstatement quote would be provided.

3)       On March 2, 2020, the Debtor commenced this case by filing a voluntary petition under

         Chapter 13 of the Bankruptcy Code. At the time the case was filed, it had been 97 days

         since the Debtor first requested a reinstatement quote, and one had not yet been provided.

4)       The note that forms the basis for Creditor’s claim states: “the Note Holder will have the




Case 20-10485-j13         Doc 29     Filed 06/19/20      Entered 06/19/20 13:06:24 Page 1 of 3
          right to be paid back by me for all of its costs and expenses in enforcing this Note to the

          extent not prohibited by applicable law. Those expenses include, for example, reasonable

          attorneys’ fees.” (Claim # 9, page 28 of 45).

5)        Had Creditor responded to Debtor’s request for a reinstatement quote that was sent in

          November 2019, she would have commenced this Chapter 13 case in December 2019

          using the reinstatement figure provided in her plan. Because Creditor did not respond,

          Debtor delayed the filing of her case until she was able to contact the Creditor. This delay

          increased the Debtor’s arrears, both in terms of principal and interest payments due and

          in terms of attorneys’ fees accrued.

6)        Under 11 U.S.C. § 502(b)(1), the Court should disallow a claim, “to the extent that . . .

          such claim is unenforceable . . . for a reason other than because such claim is contingent

          or unmatured.”

7)        Creditor’s proof of claim indicates that it incurred $4,021.24 in attorneys’ and court fees

          after the Debtor requested a reinstatement quote and before the Creditor provided one. A

          reasonable response to receiving a reinstatement quote from a borrower who indicates

          they are planning to file a Chapter 13 bankruptcy that would pay Creditor in full would

          be to provide the reinstatement quote before incurring any further fees or expenses.

8)        Accordingly, Creditor’s claim should be allowed only in the amount of $150,661.02, with

          the amount necessary to cure the default determined to be $19,883.19.

WHEREFORE, the Debtors respectfully request that the Court enter an order granting the relief

requested above and granting such other and further relief as the Court may deem just and

proper.



                                                   -2-


Case 20-10485-j13          Doc 29     Filed 06/19/20      Entered 06/19/20 13:06:24 Page 2 of 3
Date: June 19, 2020                   GAFFNEY LAW, PC

                                      By:             s/ Joel Alan Gaffney, Esq.
                                                      Joel Alan Gaffney, Esq.
                                               6565 America’s Parkway Ste 200
                                               Albuquerque, NM 87110
                                               (505) 563-5508
                                               joel@gaffneylaw.com

                                            Certificate of Service

        I certify that, on the date set forth above, copies of this notice were served 1) via
CM/ECF electronic notice on all creditors and parties in interest listed on the notice of electronic
filing associated with this document; 2) via first class mail, postage prepaid on all persons who
have requested notice in this case but who do not receive electronic notice through CM/ECF; and
3) upon Citimortgage at the notice address listed on the proof of claim.


                                                       s/ Joel Alan Gaffney, Esq.
                                                       Joel Alan Gaffney, Esq.




                                                 -3-


Case 20-10485-j13        Doc 29     Filed 06/19/20      Entered 06/19/20 13:06:24 Page 3 of 3
